Citation Nr: 0736424	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of service-connected rectus muscle injury, 
currently rated zero percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected low back strain, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2006, a statement of the 
case was issued in September 2006, and a substantive appeal 
was received in September 2006.  In August 2007, the veteran 
testified at a Board videoconference hearing.

The issue of entitlement to an increased disability rating 
for service-connected low back strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any further action is 
required on his part. 


FINDING OF FACT

In August 2007, at the Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to a 
compensable disability rating for residuals of service-
connected rectus muscle injury. 




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to a compensable 
disability rating for residuals of service-connected rectus 
muscle injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

At the August 2007 Board hearing, the veteran withdrew the 
issue of entitlement to a compensable disability rating for 
residuals of service-connected rectus muscle injury.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to a 
compensable disability rating for residuals of service-
connected rectus muscle injury is dismissed.


ORDER

The issue of entitlement to a compensable disability rating 
for residuals of service-connected rectus muscle injury is 
dismissed.  




REMAND

The veteran has claimed entitlement to an increased rating 
for service-connected low back strain, currently rated 10 
percent disabling.  At the Board hearing in August 2007, the 
veteran testified that he was receiving regular VA outpatient 
treatment for his low back at a VA facility in Hamilton, 
Ohio.  It is not clear from the claims file that any 
outpatient records from the Hamilton VA facility have been 
obtained.  At the hearing, the veteran indicated that he 
would obtain the VA records from the Hamilton facility within 
60 days of the Board hearing; however, such records were not 
submitted.  Such records would be pertinent to the veteran's 
claim and potentially significant in his quest for an 
increased rating for service-connected low back disability.  
The Board regrets further delay in appellate review, but as 
VA is charged with constructive knowledge of any such VA 
records, any such records must be obtained and considered in 
connection with the veteran' appeal.  38 C.F.R. § 3.159; Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Certain language in the veteran's substantive appeal and in 
hearing testimony suggests that the veteran believes that his 
low back strain has increased in severity since the last VA 
examination.  Although a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VA O.P.G.C. 
Prec. No. 11-1995 (1995).  In view of the need to return the 
case to obtain any additional pertinent VA records, the Board 
believes it appropriate to direct that another examination be 
conducted to ascertain the current severity of the low back 
strain. 

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 


1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request all pertinent 
outpatient records from the Hamilton VA 
facility.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected low back strain.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported to allow for 
application of VA rating criteria.  Range 
of motion studies should be conducted .  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the claim of 
entitlement to an increased rating for 
low back strain.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


